Case 19-51200-grs           Doc 595      Filed 10/09/19 Entered 10/09/19 15:11:18                      Desc Main
                                         Document     Page 1 of 7


                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF KENTUCKY

In re:                                    )                            Chapter 11
                                          )
                                        1
Cambrian Holding Company, Inc., et al.,   )                            Case No. 19-51200 (GRS)
                                          )
                                          )                            (Jointly Administered)
                                          )
Debtors.                                  )
____________________________________)                                  Honorable Gregory R. Schaaf


                       HAZARD COAL CORPORATION’S
               PROTECTIVE MOTION FOR RECONSIDERATION OR
          IN THE ALTERNATIVE, MOTION TO ALTER, AMEND OR VACATE
                     THE SALE ORDER WITH RESPECT TO
                    AMERICAN RESOURCES CORPORATION


         Hazard Coal Corporation, a Virginia corporation, authorized to transact business in the

Commonwealth of Kentucky (“Lessor” or “Hazard Coal”), by and through undersigned counsel,

hereby submits its protective motion for reconsideration, or in the alternative, motion to alter this

Court’s Order Approving the Sale of Substantially all of the Debtors Assets Related thereto Free

and Clear of Non-Assumed Liens, Claims, Encumbrances and Interests; Approving the

Assumption and Assignment of Certain Executory Contracts and Unexpired Leases and Granting

Related Relief (the “Sale Order”) [Docket No. 534]. In support of Lessor’s protective motion to

reconsider or alter the Sale Order (this “Protective Motion”), the Lessor respectfully states:




1
  The Debtors in these Chapter 11 cases are (with the last four digits of their federal tax identification numbers in
parentheses): Cambrian Holding Company, Inc. (8203), Cambrian Coal, LLC (3394), Apex Energy, Inc. (3455), C.W.
Augering, Inc. (2875), Marshall Resources, Inc. (9735), PLM Holding Company LLC (7427), Bear Branch Coal LLC
(0674), Clintwood Elkhorn Mining LLC (6910), Gatliff Coal LLC (5765), Perry County Coal LLC (4382), Ray Coal
LLC (0981), Whitaker Coal (8270), Pike-Letcher Land LLC (8952), Premier Elkhorn Coal LLC (8951), Raven Rock
Development LLC (1351), Rich Mountain Coal LLC (1974), S.T. & T. Leasing (0340), T.C. Leasing, Inc. (7705), and
Shelby Resources, LLC (5085).
Case 19-51200-grs              Doc 595       Filed 10/09/19 Entered 10/09/19 15:11:18                      Desc Main
                                             Document     Page 2 of 7


           1.       Out of an abundance of caution, Hazard Coal seeks reconsideration and/or

alteration of the Sale Order dated September 25, 2019 pursuant to Fed. R. Bankr. P. (“Bankruptcy

Rule”) 9023 and 9024, and Fed. R. Civ. P. (“Federal Rule”) 59(e) and 60, because the Sale Order

approves the purported assumption and assignment of the expired and terminated Hazard Coal

Lease and designates said Lease as one of the many Assigned Contracts from Debtor to Buyer,

American Resources Corporation. 2

           2.       The Bankruptcy Rules “govern procedure in cases under title 11 of the United

States Code.” Fed. R. Bankr. P. 1001.                Although the Bankruptcy Rules do not contemplate a

motion to reconsider, courts treat such motions as motions to alter or amend judgment under Rule

9023. See, e.g., Markowitz v. Campbell (In re Markowitz), 190 F.3d 455, 460 (6th Cir. 1999).

           3.       Bankruptcy Rule 9023 provides that “[a] motion . . . to alter or amend a judgment

shall be filed . . . no later than 14 days after entry of the judgment.” Bankruptcy Rule 9023 fully

incorporates its civil counterpart, Federal Rule 59; except, Federal Rule 59 permits the court to

allows parties to move to alter within twenty-eight (28) days of entry, whereas Bankruptcy Rule

9023 allows only fourteen (14) days to do so.

           4.       To avoid missing the 14-day deadline imposed by Bankruptcy Rule 9023, Hazard

Coal files this Protective Motion to preserve the herein issues, but not to create competing rulings

or deadlines set in the pending adversary proceeding, Hazard Coal Corporation v. American

Resources Corporation, AP No. 19-5023, filed on October 4, 2019 (the “Adversary Proceeding”). 3

           5.       Specifically, and as set forth in its Adversary Proceeding, on December 1, 1981,

Hazard Coal, as lessor, and Whitaker Coal Corporation as subsequently acquired by Debtor, as

lessee, in 2015 (the “Lease”), entered into that non-residential Lease Agreement of (a) mining,


2
    Capitalized terms used herein that are not otherwise defined shall have those meanings as ascribed in the Sale Order.
3
    The Adversary Proceeding relates to Debtor, Perry County Coal LLC, Case No. 19-51217.
Case 19-51200-grs       Doc 595     Filed 10/09/19 Entered 10/09/19 15:11:18            Desc Main
                                    Document     Page 3 of 7


excavating, removing processing, shipping and marketing all coal located in, on or underlying the

properties, and (b) occupying, possessing and using the surface of said properties, which properties

are located in Perry County, Kentucky, as more particularly described therein (the “Property”). A

copy of said Lease is attached hereto and incorporated herein by reference as Exhibit A.

       6.      Hazard Coal is the true owner of the Property as described in the Lease.

       7.      The Lease provides that Debtor shall pay to Hazard Coal an annual minimum

royalty in the amount of $100,000.00 and pay such other monthly wheelage and tonnage royalties

in the amounts as described in the calculation schedule provided for therein.

       8.      The Lease further provides that in the event Debtor fails to make any payments due

thereunder within sixty (60) days of the date due, Hazard Coal may terminate and cancel the Lease

and all rights created thereunder upon giving Debtor notice of its intention to do so (“Notice of

Default”).

       9.      Pursuant to the Lease, should Hazard Coal provide Notice of Default, then Debtor

shall have thirty (30) days to cure said default (“Cure Period”); however, if Debtor fails to remedy

the default within the Cure Period, then, the rights and privileges granted thereunder shall cease

and the Lease is declared null and void and of no further effect.

       10.     The Lease further provides that the failure of Hazard Coal to enforce any of its

remedies due to the occurance of a default, shall not be considered a waiver of any such rights or

remedies, but that same shall continue in full force and effect.

       11.     The wheelage payments due for April 2018 through December 2018, as well as the

annual minimum royalty payment due for 2019 were not made by Debtor when due (“Event of

Default”).
Case 19-51200-grs         Doc 595   Filed 10/09/19 Entered 10/09/19 15:11:18           Desc Main
                                    Document     Page 4 of 7


       12.      By letter dated February 1, 2019, Hazard Coal notified Debtor about the amounts

past due under the Lease, a copy of which is attached hereto and incorporated herein by reference

as Exhibit B.

       13.      By letter dated May 7, 2019, Hazard Coal sent Debtor that Notice of Default

pursuant to the Lease and provided for the Cure Period with which Debtor may remedy said default

upon its payment of the total amount of $132,943.21 (which includes outstanding wheelage

payments of $32,943.21 and annual royalty payment of $100,000.00) (the “Cure Amount”). A

copy of said Notice of Default is attached hereto and incorporated herein by reference as Exhibit

C.

       14.      In response to the Notice of Default, on May 31, 2019, Debtor acknowledged

receipt thereof, but only sent payment of $35,451.81 in partial satisfaction of the Cure Amount, a

copy of which is attached hereto and incorporated herein by reference as Exhibit D.

       15.      By letter dated June 7, 2019, Hazard Coal returned the partial payment to Debtor

because it was insufficient to cure the Event of Default, a copy of which is attached hereto and

incorporated herein by reference as Exhibit E.

       16.      On June 12, 2019, Hazard Coal notified Debtor that it failed to cure the Event of

Default within the Cure Period and acknowledged that the Lease is “null and void and of no further

effect” (“Prepetition Expiriation”), a copy of which is attached hereto and incorporated herein by

reference as Exhibit F.

       17.      The Debtor subsequently filed this bankruptcy case (the “Bankruptcy Case”) on

June 16, 2019, (the “Petition Date”).

       18.      As further described therein, Hazard Coal filed said Adversary Proceeding pursuant

to 11 U.S.C. §§ 541(a) and 365(c)(3) seeking a declaration that the Lease expired prior to
Case 19-51200-grs       Doc 595      Filed 10/09/19 Entered 10/09/19 15:11:18           Desc Main
                                     Document     Page 5 of 7


commencement by the Debtor of this Bankruptcy Case, and, therefore, the Lease is not property

of the Debtor’s estate under 11 U.S.C. § 541, and may not be assumed or assumed and assigned

pursuant to 11 U.S.C. § 365(c)(3).

       19.     Although the Sale Order purportedly approves the assumption and assignment of

the Assigned Contracts, it further provides that “for purposes of this Order, [Assigned Contracts]

shall mean those unexpired leases and executory contracts of the Debtors designated by each

applicable Buyer (as defined in this Order) by delivering a written schedule to the Debtors on or

before September 26, 2019 at 6:00 p.m. (prevailing Eastern Time) (the “Designation Deadline”)

and . . . (y) for all other counterparties, upon expiration of the Designation Deadline and payment

of any cure amount set forth on the Cure Notice….” [Docket No. 534] (emphasis added).

       20.     The Sale Order also does not contemplate automatic rejection of the Lease from

Debtor’s estate; yet, pursuant to Debtor’s Motion for Entry of an Order, Pursuant to Sections

105(a) and 365(a) of the Bankruptcy Code, Authorizing the Rejection of Certain Executor

Contracts and Unexpired Leases filed on September 30, 2019 [Docket No. 567], the Debtor claims

to “no longer operating as a going concern.”

       21.     Here, the Lease expired pre-petition, Hazard Coal did not consent to the purported

assumption and assignment of the Lease to Buyer, and Hazard Coal has not accepted any post-

petition payments from Debtor and/or Buyer, which might trigger finality of the Sale Order.

Despite this, Hazard Coal has observed American Resources Corporation enter the Property and

mine, and based on information and belief, the Buyer has not fulfilled requisite safety requirements

and permits.

       22.     Although Hazard Coal intends to move aggressively and swiftly in the Adversary

Proceeding, many of the issues overlap which may cause inefficiency and injustice between these
Case 19-51200-grs      Doc 595    Filed 10/09/19 Entered 10/09/19 15:11:18            Desc Main
                                  Document     Page 6 of 7


two matters, thus, Hazard Coal brings the hereinabove described issues in this Bankruptcy Case to

avoid being prejudiced while the Adversary Proceeding is being adjudicated.

       23.    Nothing in this Protective Motion is intended to be, nor should be construed as, a

waiver by Hazard Coal of its rights under the Lease, the Bankruptcy Code or applicable Federal

and state law of the Commonwealth of Kentucky.

       WHEREFORE, Hazard Coal respectfully requests (a) that the Court alter or amend the

Sale Order to remove and strike the Lease from the list of Assigned Contracts purchased by

American Resources Corporation; (b) that if the Court does not decide to immediately alter or

amend the Sale Order to remove and strike the Lease from the list of Assigned Contracts, that

Hazard Coal be granted a reasonable opportunity to take discovery and present evidence in support

of this Protective Motion; and further, because numerous factual and legal issues overlap, and to

promote judicial and litigant efficiency, Hazard Coal respectfully requests that discovery and

presentation of evidence in this contested matter be scheduled together and in coordination with

discovery and presentation of evidence in the Adversary Proceeding,

                                            Respectfully submitted,

                                            McBRAYER PLLC


                                            /s/ Emily H. Cowles________________
                                            EMILY H. COWLES
                                            DOUGLAS T. LOGSDON
                                            201 East Main Street, Suite 900
                                            Lexington, KY 40507
                                            Telephone: (859) 231-8780
                                            Facsimile: (859) 253-0706
                                            Email: ecowles@mcbrayerfirm.com
                                                    dlogsdon@mcbrayerfirm.com
                                            ATTORNEYS FOR
                                            HAZARD COAL CORPORATION
Case 19-51200-grs             Doc 595   Filed 10/09/19 Entered 10/09/19 15:11:18        Desc Main
                                        Document     Page 7 of 7



                                        NOTICE OF HEARING


       PLEASE TAKE NOTICE that the foregoing motion will come on for hearing before the

United States Bankruptcy Court, Community Trust Building, located at 100 East Vine Street, 2nd

Floor Courtroom, Lexington, Kentucky, on October 17, 2019 at 9:00 a.m., or as soon thereafter as

the parties may be heard or at such other date and time scheduled by this Court.



                                                /s/ Emily H. Cowles________________
                                                EMILY H. COWLES, ESQ.



                                    CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was filed electronically on this the 8th day of

October 2019, with the Clerk of Court using the CM/ECF system, which will cause a notification

of such filing (NEF) to be sent to all registered users in this case.


                                                /s/ Emily H. Cowles________________
                                                ATTORNEYS FOR
                                                HAZARD COAL CORPORATION




       4850-6729-0025, v. 1
